Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 04/26/2022 to Application #16/537,651 filed on 08/12/2019 in which Claims 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 04/26/2022
Applicant’s most recent claim set of 04/26/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Sanders on May 18, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A system, comprising:
	a computing device comprising a processor and a memory;
	machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least:
	send a request to a certificate authority for a signing certificate;
	receive the signing certificate from the certificate authority, the signing certificate being encrypted using an authentication certificate;
	store the signing certificate in the memory;
	receive a file from a client application executed by the processor of the computing device;
	verify that a first authentication credential from the client application matches a second authentication credential associated with the signing certificate;
	decrypt the signing certificate using the first authentication credential;
	in an instance in which [[an]] the first authentication credential matches the second authentication credential, sign the file with the signing certificate to create a signed file; 
	insert information used to generate a cryptographic signature for the file into the signed file, 
	return the signed file to the client application.


Claim 2: (Currently Amended)
The system of claim 1, wherein the machine readable instructions further cause the computing device to at least:
	request [[a]] the first authentication credential from the client application in response to receipt of the file;
	receive the first authentication credential from the client application;
	
	wherein the machine readable instructions cause the computing device to sign the file with the signing certificate in response to a verification that the first authentication credential matches the second authentication credential.


Claim 3: (Currently Amended)
The system of claim 2, wherein the signing certificate is encrypted using [[a]] the 


Claim 8: (Currently Amended)
A method, comprising:
	sending, by a computing device, a request to a certificate authority for a signing certificate;
	receiving, by the computing device, the signing certificate from the certificate authority, the signing certificate being encrypted using an authentication certificate;
	storing, by the computing device, the signing certificate in a memory of the computing device;
	receiving, by the computing device, a file from a client application executed by a processor of the computing device;
	verifying, by the computing device, that a first authentication credential from the client application matches a second authentication credential associated with the signing certificate;
	decrypting, by the computing device, the signing certificate using the first authentication credential;
	in an instance in which [[an]] the first authentication credential matches the second authentication credential, signing, by the computing device, the file with the signing certificate to create a signed file; 
inserting, by the computing device, information used to generate a cryptographic signature for the file into the signed file, the information comprising a fingerprint of the signing certificate; and
	returning, by the computing device, the signed file to the client application.


Claim 9: (Currently Amended)
The method of claim 8, further comprising:
	requesting, by the computing device, [[a]] the first authentication credential from the client application in response to receipt of the file;
	receiving, by the computing device, the first authentication credential from the client application;
	
	wherein signing the file with the signing certificate occurs in response to verifying that the first authentication credential matches the second authentication credential.


Claim 10: (Currently Amended)
The method of claim 9, wherein the signing certificate is encrypted using [[a]] the 


Claim 15: (Currently Amended)
A non-transitory, computer-readable medium comprising machine-readable instructions that, when executed by a processor of a computing device, cause the computing device to at least:
	send a request to a certificate authority for a signing certificate;
	receive the signing certificate from the certificate authority, the signing certificate being encrypted using an authentication certificate;
	store the signing certificate in [[the]] a memory of the computing device;
	receive a file from a client application executed by the processor of the computing device;
	verify that a first authentication credential from the client application matches a second authentication credential associated with the signing certificate;
	decrypt the signing certificate using the first authentication credential;
	in an instance in which [[an]] the first authentication credential matches the second authentication credential, sign the file with the signing certificate to create a signed file; 
	insert information used to generate a cryptographic signature for the file into the signed file, the information comprising a fingerprint of the signing certificate; and
	return the signed file to the client application.


Claim 16: (Currently Amended)
The non-transitory, computer-readable medium of claim 15, wherein the machine readable instructions further cause the computing device to at least:
	request [[a]] the first authentication credential from the client application in response to receipt of the file;
	receive the first authentication credential from the client application;
	
	wherein the machine readable instructions cause the computing device to sign the file with the signing certificate in response to a verification that the first authentication credential matches the second authentication credential.


Claim 17: (Currently Amended)
The non-transitory, computer-readable medium of claim 16, wherein the signing certificate is encrypted using [[a]] the 


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to signing documents on mobile devices authorized by signing certificates.

The closest prior art, as recited, KENT US Patent Application Publication 2017/0279785 and KENT US Patent Application Publication 2017/0279618, are also generally directed to various aspects of signing documents on devices authorized by signing certificates.  However, KENT or KENT does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 8, 15:
Although the combination of KENT and KENT teaches the signing of documents on devices authorized by signing certificates, KENT or KENT fails to teach a computing device transmitting a request to a certificate authority for a signing certificate and in response receiving back from the certificate authority a signing certificate which has been encrypted utilizing an authentication certificate, storing the received signing certificate in memory, receiving a file from a client application also executing on the computing device, verifying that a received client application’s authentication credential matches an authentication credential from the received signing certificate, decrypting the signing certificate utilizing the received client application’s authentication credential, with the received client application’s authentication credential matching the authentication credential from the received signing certificate signing the received file from the client application resulting in a signed file, adding to the signed file information used to create the signature for the signed file with the information including a fingerprint of the signing certificate, then sending the signed file back to the client application.
When combined with the additional limitations found in Claim 1, 8, 15.

Therefore Claims 1-20 of the instant application are considered allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kent - US_20170279607_A1_I: Kent teaches queueing constructs for x.509 certificates.
Kent - US_20170279784_A1_I: Kent teaches the issuance of synchronized public x.509 certificates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498